ON REHEARING.
' Blair, J.
A rehearing was granted in this case for the reason that the court misapprehended the position of respondent and decided the case upon an understanding of the facts not supported by the record. The record does not disclose whether the intersecting lines were owned by different companies or by the same company at the time the ordinance was adopted. As/ the court understood the position of respondent in the original brief and as stated by the counsel who made the oral argument, it was contended that the ordinance did not apply where intersecting lines whigh were subject to the ordinance had been purchased and were owned by one company. This was apparently the view of the recorder’s court and the theory combated by counsel for the people.
We are still of the opinion that our understanding of respondent’s position was warranted by the printed brief and oral argument, but, inasmuch as the brief is open to the construction now claimed for it, and in view of the importance to the parties of a construction of the ordinance, we have concluded to dispose of the case upon the merits.
*362Respondent contends that, to make a case under section. 5, it was essential that the people should prove that the crossing and intersection was made by the lines of separate companies at some time during the existence of the provision, and, there being no proof to that effect, respondent’s motion for judgment in its favor should have been granted.
Counsel for the people argue that the provision as to red lights applied to all intersecting tracks at curves, regardless of ownership and whether owned prior to respondent’s purchase by different companies or not.
The language “to cause a red light to be placed at the crossing and intersection of other street railways at all curves of their own roads ” seems designed to contrast ownership of the lines. The natural significance of the language used is that, at the intersection of street railways of others at all curves of their own roads, they shall maintain red lights.
As there was no proof that, prior to respondent’s purchase, the provision in question applied to the intersecting lines by virtue of their separate ownership or management, it follows that upon this record respondent’s motion was well founded and should have been granted.
Judgment reversed.
Montgomery, Ostrander, Hooker, Moore, Carpenter, and McAlvay, JJ., concurred.